Citation Nr: 1828272	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

5. Entitlement to service connection for sleep apnea. 

6. Entitlement to a compensable evaluation for lumbar strain. 

7. Entitlement to service connection for radiculopathy of the upper extremities (claimed as cervical radiculopathy), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

8. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to the January 2012 rating decision, the RO denied service connection for a bilateral knee disability, a right shoulder disability, and a higher rating for lumbar strain.  The Veteran filed a notice of disagreement (NOD) for the issues of the bilateral knees and lumbar spine on February 2012 and for the issue of the shoulder in September 2012.  A Statement of the Case (SOC) was provided for the issues of the bilateral knees and lumbar spine in June 2012 and for the issue of the shoulder in April 2013.  The Veteran perfected his appeals with the timely submission of a VA Form 9 in August 2013.  

The Veteran was thereafter afforded a Board hearing as to the right shoulder, bilateral knee, and lumbar strain issues before the undersigned Veterans Law Judge in August 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.  

The Board remanded the claims pertaining to the right shoulder, bilateral knee, and lumbar strain in February 2016 and August 2017.  

In a March 2017 supplemental statement of the case, the RO determined that a TDIU claim had also been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), in connection with the Veteran's claim for an increased rating for a lumbar spine disability.  A claim for a TDIU had been previously submitted in March 2016 (see VA form 21-8940, Veteran alleging unemployment as a result of multiple service connected disabilities) and was denied in an unappealed May 2016 rating decision.  Accordingly, entitlement to a TDIU due to service-connected lumbar spine disability is now properly before the Board.  

As noted in the Board's prior remand, in a December 2015 decision, the RO denied service connection for service connection for cervical radiculopathy, major depressive disorder, PTSD, and sleep apnea.  The Veteran filed an NOD for the issues of cervical radiculopathy, major depressive disorder, and PTSD in January 2016.  He subsequently filed an NOD for the issue of sleep apnea in November 2016.  An SOC was provided for the issues of cervical radiculopathy and an acquired psychiatric disorder/PTSD in May 2016 and for the issue of sleep apnea in February 2017.  The Veteran perfected his appeal as to the cervical radiculopathy and acquired psychiatric disorder issues with the timely submission of a VA Form 9 in June 2016.  A timely VA Form 9 for sleep apnea was submitted in March 2017. 

In a February 2018 Report of General Information, the Veteran indicated that he wished to attend a Board video conference hearing with respect to the issues perfected by the June 2016 and March 2017 VA Forms 9.  A hearing notification letter in the claims file reflects that the Veteran was scheduled for a video-conference hearing at the RO on March 27, 2018.  On March 27, 2018, the Veteran withdrew his request for a Board hearing via correspondence from DAV, the Veteran's representative.  As such, the issues perfected by the June 2016 and March 2017 substantive appeals are now properly before the Board.  

The issues of entitlement to a compensable evaluation for lumbar strain; entitlement to service connection for radiculopathy of the upper extremities; entitlement to service connection for a right shoulder disability; entitlement to service connection for an acquired psychiatric disorder, other than PTSD; and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The current bilateral knee disabilities cannot be disassociated from military service. 

2. The evidence of record is in relative equipoise as to whether the Veteran currently has PTSD that is at least as likely as not etiologically related to service.

3. The current obstructive sleep apnea is related to service-connected PTSD and medications taken for service-connected disabilities. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a bilateral knee disability. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for PTSD. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for obstructive sleep apnea on a secondary basis. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Knee Disability 

The Veteran contends that his bilateral knee disabilities, variously diagnosed, stem from an in-service injury.  Specifically, during his Board hearing and in other statements of record, the Veteran competently reported that he injured his knees when a 55-gallon fuel tank broke from a crane and he was forced to take the brunt of the weight with his right shoulder, knees, and back.  The Veteran has endorsed continuous knee symptomatology since that time. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In regard to element (1), current disability, post-service private and VA examinations indicate diagnoses of bilateral patellar tendonitis and chondromalacia. 

In regard to element (2), in-service incurrence, the Veteran asserts an injury to the knees as well as continued symptomatology since service. See Board hearing testimony.  Service treatment records (STRs) show complaints of leg pains on separation, but do not document complaints, diagnoses or findings regarding the knees.  Nevertheless, the Board considers the Veteran's reports of injuries competent and credible as they have been consistently reported throughout the record and are otherwise supported by corroborating lay statements. See also October 2015 Corroborating Lay Statements from Wife, Son and Sister.  Additionally, post-service treatment records show treatment for knee problems relatively proximate to service.  

In regard to element (3), causal relationship, the June 2013 private medical opinion supports the claim for service connection for a bilateral knee disability. See June 2013 Medical Opinion from Dr. McCoy; see also November 2017 Statement from VA Physician, Dr. Rohla.  Dr. McCoy's opinion, in particular, is highly probative because it was rendered after thorough review of the Veteran's medical history, his statements as to onset, and it supported by sound rationale. 

As the record contains credible medical opinion weighing in favor of the Veteran's claim, the Board finds that the third element is satisfied with respect to the bilateral knee disability.

In so finding, the Board notes that the Veteran has undergone numerous VA and private examinations during the course of this lengthy appeal.  November 2015/January 2015 and May 2013 VA nexus opinions were negative but largely focused on post-service evidence, thereby ignoring the Veteran's competent statements concerning in-service injury and onset.  For these reasons, the Board finds such opinions to be less probative than the comprehensive private opinion provided by Dr. McCoy. 

In short, as all three elements have been satisfied, the Board finds that service connection for a bilateral knee disability is warranted. 

PTSD

The Veteran contends that he has PTSD as result of his experiences while deployed on active duty in Saudi Arabia and Iraq during Operation Desert Shield, to include witnessing death of soldiers, civilians, and animals; exposure to bombs; and fearing for his life. See multiple stressor statements of record.  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V). 38 C.F.R. § 3.304 (f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V. See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014. See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board after August 4, 2014.  Thus, the DSM-V is applicable in the present case.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304 (f)(3).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for PTSD.

The Veteran's service personnel records confirm that he served in the Southwestern Asia Theater during the Gulf War from September 1990 to March 1991.  His military occupation specialty (MOS) was petroleum supply specialist/petroleum vehicle operator.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the stressor events delineated above. See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service stressors to be credible as they are consistent the circumstances of his war zone duty in Iraq/Saudi Arabia. See also corroborating July 2017 "Buddy Statement" from fellow service member, T.D.  

Notably, VA examiners in September 2015 and December 2017, VA examiners also found that the Veteran's reported stressors satisfied the DSM-V stressor criterion for PTSD, although PTSD was not diagnosed.  

Accordingly, this case turns on whether the Veteran has current diagnosis of PTSD related to his in-service stressors.

As to a current diagnosis, the Board notes that while the September 2015 and June/December 2017 VA examiners found that the Veteran did not meet DSM-V criteria for PTSD, VA psychiatrists and a private psychologist (Dr. Berk) diagnosed PTSD in December 2017 and March 2018, respectively.  Dr. Berk, in particular, opined that the Veteran met the criteria for PTSD, no matter which set of symptoms was used for diagnostic purposes (DSM-IV or DSM-V), and that his PTSD was related stressors in-service. See also March 2018 addendum opinion and June 2017 behavioral health testing from Dr. Berk (discussing and reconciling the conflicting results of the previous VA examinations and MMPI2-RF profile results).  

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is granted.  Indeed; the Veteran's in-service stressors have been corroborated and verified; a PTSD diagnosis in accordance with DSM-IV/V criteria is of record; and a nexus has been established between his in-service stressors and his PTSD diagnosis.  Thus, the Board finds that service connection for PTSD is warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is related to his now-service-connected PTSD and/or medications taken for service-connected disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the medical record confirms a current sleep apnea diagnosis.  Service connection is also in effect for PTSD and the record reflects that the Veteran takes numerous medications, including prednisone and gabapentin, for his various service-connected disabilities.  The remaining question for consideration here is whether the currently diagnosed sleep apnea disorder is proximately due to or aggravated by the service-connected PTSD, or medications taken for service-connected disabilities. 

The record contains both positive and negative evidence with respect to the Veteran's assertion that his obstructive sleep apnea is caused or aggravated by his PTSD.

In November 2016, the Veteran's VA physician (Dr. Rohla) submitted a letter on the Veteran's behalf, noting that he had reviewed the STRs, post-service treatment records, and the list of his current medications, and opined that it was at least as likely as not that sleep apnea was the result of prescribed medication used to treat service-connected disabilities.  Dr. Rohla also noted that PTSD made it difficult for the Veteran to tolerate a C-PAP machine, which in turn, worsened day time awareness an activity (i.e., sleep apnea symptoms).  

Additionally, in support of his claim, the Veteran submitted correspondence in June 2017, which outlined 2005 and 2013 articles from the Sleep journal.  These articles looked at Veterans enrolled in the VA healthcare system and determined a strong correlation of comorbidity between PTSD and sleep apnea.  The correspondence also cited to specific medications, including prednisone and gabapentin, which promoted weight gain.  

In a January 2017 VA opinion (and February 2017 addendum opinion), the examiner opined that the Veteran's sleep apnea was neither caused nor aggravated by service connected PTSD or medications taken for service-connected disabilities.  The examiner stated that PTSD was not an accepted cause of OSA in a generally recognized medical literature.  The examiner concluded that the Veteran's sleep apnea was due to obesity.  The Board notes that the VA examiner did not address the Veteran's weight gain in the context of medications prescribed for his service-connected disabilities.  

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim. See Mariano, supra.

The Board thus finds that the evidence of record is in equipoise regarding whether the Veteran's PTSD and medications taken for service-connected disabilities aggravated his sleep apnea.  As reported in the November 2016 letter from the Veteran's VA physician, there appear to be multiple possible medical explanations as to why his PTSD and medications prescribed for service-connected disabilities could cause or exacerbate his sleep apnea.  At least some of these findings are bolstered by scholarly articles, which the Veteran has cited to for the record.  Resolving reasonable doubt in the Veteran's favor, his claim will be granted. See 38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for a bilateral knee disability is granted. 

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for sleep apnea is granted.  


REMAND

Lumbar Spine Disability and TDIU 

The Veteran underwent a VA Back (Thoracolumbar Spine) examination in September 2017 pursuant to the Board's August 2017 remand directives.  Unfortunately, the September 2017 examiner indicated that the Veteran was still recovering from cervical spine surgery performed earlier that month and thus lumbar spine range of motion testing could not be accomplished at that time.  The examination report also indicated that the Veteran was scheduled for upcoming lumbar spine surgery in November 2017.  Contemporaneous VA treatment records likewise show that the Veteran was scheduled for a third lumbar spine surgery at Tria in November 2017.  

In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA lumbar spine examination in order to properly assess the present nature and severity of his service-connected lumbar spine condition.  Additionally, any VA or private treatment records concerning the reported November 2017 lumbar spine surgery should be obtained upon remand. 

Lastly, as the AOJ's development of the lumbar spine claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Right Shoulder Disability and Cervical Radiculopathy 

The Veteran contends that he has a right shoulder disability that is directly related to in-service injury.  He also contends that he has radiculopathy of the upper extremities (claimed as cervical radiculopathy), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Notably, service connection is currently in effect for left arm pain and right arm pain as associated with musculoskeletal signs and symptoms of an undiagnosed illness. 

The record currently contains conflicting medical evidence as to the exact nature and etiology of the Veteran's claimed upper extremity/right shoulder disorders, to include whether he has an actual diagnosis of cervical radiculopathy, or a diagnosis that is separate and distinct from his service-connected bilateral arm disabilities.  The Board finds that an additional VA examination would be helpful in this regard. 

Acquired Psychiatric Disorder Other Than PTSD 

The Veteran contends that he has an acquired psychiatric disorder (other than PTSD) that is either related to service, or to his service-connected disabilities.  He has undergone several VA mental examinations in which the examiners have been unable to provide diagnoses without resorting to mere speculation.  However, current VA mental health records and private examination reports include diagnoses of major depression (associated with physical pain), anxiety, pain disorder, panic disorder, and personality disorder. See, e.g., March 2018 Private PTSD DBQ, Completed by Dr. Berk.  In light of the foregoing, and considering that the aforementioned VA examinations were conducted for PTSD diagnostic purposes, the Board finds that an additional VA mental examination would be helpful to address the nature and etiology of the diagnosed mental health disorders, other than PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran. 

2. Contact the Veteran and request that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records, to include records regarding the November 2017 lumbar spine surgery at Tria. 

3. Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected lumbar strain.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  To the extent possible, the examiner should identify and distinguish all symptomatology due to the Veteran's service-connected lumbar spine disability from that due to other nonservice-connected low back disability.  If this is not possible, the examiner should so indicate and provide an explanation for his or her conclusion.

4. Afford the Veteran a psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder (other than PTSD).  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to the following:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any identified psychiatric disorder (other than PTSD), to include major depressive disorder, is related to service?  

For any personality disorder identified, the examiner should opine as to whether that disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.

* The examiner is advised that current VA mental health records and private examination reports include diagnoses of major depression (associated with physical pain), anxiety, pain disorder, panic disorder, and personality disorder. See, e.g., March 2018 Private PTSD DBQ, Completed by Dr. Berk; see also 2016-2017 VA Mental Health Treatment Notes. 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current diagnosis other than PTSD, was caused or aggravated by service-connected PTSD, lumbar spine disorder, prostatitis, right/left arm pain, chronic headache syndrome, hemorrhoids and anal fissures, bilateral dry eye, bilateral hand arthralgias, chronic dyspnea and cough, left and right lower extremity radiculopathy, fibromyalgia, tinnitus, erectile dysfunction, sleep apnea, and/or a bilateral knee disability? 

The examiner is advised that VA treatment records suggest a correlation between the Veteran's depressive and anxiety symptomatology and pain associated with several of the Veteran's service-connected disabilities. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. Arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the nature and etiology of any right shoulder disability, to specifically include right shoulder impingement syndrome.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted, to include, if indicated, updated X-rays. 

Following examination of the Veteran and review of the record, the examiner should identify all current disabilities of the right shoulder, and express an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the any diagnosed right shoulder disability, to include right shoulder impingement, had its onset in, or is otherwise related to his military service?

In answering the above question, the examiner is advised that the Veteran has competently reported that he injured his right shoulder when a 55-gallon fuel tank broke from a crane and he was forced to take the brunt of the weight with his right shoulder, knees, and back.  The Veteran has endorsed continuous right shoulder symptomatology since that time. 

A complete rationale is requested for all opinions offered.  

6. Arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the nature and etiology of his claimed (cervical) radiculopathy of the upper extremities.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted, to include, if indicated, updated X-rays. 

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

a) Does the Veteran have a diagnosable bilateral upper extremity condition (other than right shoulder impingement), to include radiculopathy or cervical radiculopathy ?

b) If the Veteran has a diagnosable bilateral upper extremity disability (other than right shoulder impingement), is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to his military service?

c) If the Veteran has a diagnosable bilateral upper extremity disability, to include radiculopathy, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by service-connected PTSD, lumbar spine disorder, prostatitis, right/left arm pain, chronic headache syndrome, hemorrhoids and anal fissures, bilateral dry eye, bilateral hand arthralgias, chronic dyspnea and cough, left and right lower extremity radiculopathy, fibromyalgia, tinnitus, erectile dysfunction, sleep apnea, and/or a bilateral knee disability? 

d) If the Veteran does not have a diagnosable upper extremity condition, are there objective indications of chronic disability that could be due to an undiagnosed illness or medically unexplained chronic multisymptom illness? 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A complete rationale is requested for all opinions offered.

7. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


